Citation Nr: 1535088	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service connected left shoulder and bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to April 1991.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied the Veteran's claim for entitlement to service connection for a neck condition.  After receiving additional evidence RO in January 2011 confirmed and continued the denial of this claim.

In June 2013, the Veteran testified during a Board videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In September 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After the case was returned to the Board, the Veteran's representative, Veterans of Foreign Wars (VFW) submitted a February 2015 informal hearing presentation (IHP) in support of the claim.  In April 2015, the Veteran submitted documents, including a new VA Form 21-22, appointment of VSO as claimant's representative, indicating he was appointing the American Legion to represent him due to his move to a different county.  As the Veteran did not indicate that he desired that the American Legion represent him in connection with the current appeal or that he was dissatisfied with VFW or the IHP they submitted, the Board finds that there has not been a request for a change in representation with regard to this appeal such that the provisions of 38 C.F.R. § 20.1304 are applicable.  Accordingly, the Board recognizes VFW as the appellant's representative for the issue decided herein.  With respect to future action, the American Legion will be recognized as the representative of record.


FINDINGS OF FACT

1.  A chronic disease did not manifest in service or during the one year presumptive period, and the Veteran's current cervical spine disability is unrelated to his in-service neck injury and sprain.

2.  Current cervical spine disability is neither caused nor aggravated by the Veteran's service-connected left shoulder instability or bilateral patellar chondromalacia and left knee degenerative joint disease.


CONCLUSION OF LAW

1.  Cervical spine disability was not incurred in or aggravated by service, is not proximately due to, the result of, or aggravated by service-connected disease or injury, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  In a December 2009 letter, VA provided pre-adjudication notice to the Veteran of the information and evidence needed to substantiate and complete his claim for service connection for neck condition including on a secondary basis, and notice of what part of that evidence was to be provided by the Veteran, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording VA examinations.  In its September 2014 remand, the Board instructed that the Veteran be contacted and asked to identify any outstanding treatment records.  The AOJ sent the Veteran an October 2014 letter asking that he identify any outstanding records and obtained VA treatment records.  The AOJ thus complied with the Board's remand instructions in this regard.  In addition, the Board instructed that the Veteran be afforded a new VA examination and an opinion obtained as to the etiology of the Veteran's cervical spine disability.  The examination was conducted and opinion obtained in October 2014.  For the reasons indicated below, the examination and opinion are adequate to decide the claim because the October 2014 VA examiner supported his conclusion with an analysis that is adequate for the Board to consider and weigh.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Board notes that there is no separation examination report in the evidence of record and the RO concluded that there were missing service treatment records (STRs).  In April 2010, the RO issued a formal finding on the unavailability of complete STRs.  The RO listed the steps it had taken to obtain the STRs including multiple requests to the National Personnel Records Center (NPRC) and to the Veteran for copies of any STRs in his possession.  When a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The RO sent the Veteran an April 2010 letter that informed him of its inability to obtain the STRs and asking him to submit any relevant documents in his possession and thus complied with its duty to assist in this regard.

There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the June 2013 Board hearing, the undersigned explained the issue on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  
See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Further, the Board remanded this appeal in September 2014 to develop evidence related to the unestablished service connection element.  

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is listed as a chronic disease and as discussed below the Veteran has been diagnosed with cervical spine arthritis, the Board will therefore consider the chronicity and continuity provisions of 38 C.F.R. § 3.303(b).  Moreover, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, service connection is warranted for disability proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran has been diagnosed with multiple cervical spine disorders including degenerative joint and disc disease and spondylosis and has therefore met the current disability requirement.  In addition, the Veteran indicated in his written statements and Board hearing testimony that he injured his neck in a water accident during service, specifically, that during one of his Mediterranean tours, he went to a water park in Rota, Spain with his company, where he fractured his neck and hit his head going down a tall water slide.  June 2013 Board Hearing Transcript, at 2-3.  The Veteran's statements are consistent with the STRs, which show he was treated in August 1988 for a "neck sprain" from submersion in a water-related accident.  He has thus met the in-service injury requirement.  

The Veteran also contends his cervical spine disability is related to his service connected left shoulder instability, status post dislocation, and bilateral knee patellar chondromalacia and left knee degenerative joint disease, residual to right and left knee injury.  The dispositive issues in this case are thus whether the Veteran's current cervical spine disability is related either to the in-service neck injury and sprain or to a service-connected disease or injury.

Initially, the Board notes that neither the medical nor lay evidence reflects a diagnosis of arthritis, manifestations sufficient to identify the disease entity, or notation of or treatment for arthritis during service.  Rather, the August 1988 inpatient admission/disposition record contains an admission diagnosis of neck sprain with the cause indicated as "water accident, other submersion."  Thus, the provisions of 38 C.F.R. § 3.303(b) are not for application, as they require that there be manifestations sufficient to identify the disease entity or that the condition be noted but not be shown to be chronic.

Although the Veteran did not specifically indicate in his written statements or Board hearing testimony that he experienced continuous symptoms from the time of the August 1988 injury, he did state to the October 2014 VA examiner that he recalled in the first year after service continuing to take ibuprofen.  To the extent that the Veteran indicated that he experienced continuous neck symptoms, this is contradicted by the other evidence of record.  Specifically, multiple documents in the STRs including those relating to a Medical Evaluation Board preceding, reflect that the Veteran was found unfit for duty due to his bilateral knee disorders, but there was no reference to any cervical spine disorder in any of these documents.  Similarly, the Veteran applied for service connection for his knee disabilities shortly after service and on the April 1992 VA examination undertaken in connection with this claim the only findings on the musculoskeletal portion of the examination were in relation to the knees.  Had the Veteran been experiencing neck symptoms since the time of the August 1988 injury, it would be expected that such symptoms would be noted in connection with disorders affecting his ability to serve, in a claim for compensation relating to symptoms he was experiencing, or on musculoskeletal examination.  See Horn v. Shinseki, 25 Vet. App. 231, 239 n. 7 (2012) (stating the Board may draw a reasonable inference from the lack of notation of a condition in a medical report if the report would be expected to contain such information); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  Thus, to the extent that the Veteran indicated that he experienced continuous neck symptoms from the time of the in-service neck injury, this testimony is contradicted by the evidence of record and is therefore not credible.

The only medical evidence as to the etiology of the Veteran's cervical spine disabilities are the opinions of the September 2011 VA and October 2014 VA examiners.  In its September 2014 remand, the Board found that the September 2011 VA examiner's opinion that the cervical spine disability was not related to service because a cervical spine strain is a "self limited condition and is not related to later development of cervical spine DDD" was too vague to understand.  The Board finds that, while relevant, this nexus opinion is afforded no weight.

The October 2014 VA examiner reviewed the electronic claims file, examined the Veteran and recounted in detail his description of the in-service neck injury and post service history including taking ibuprofen within a year after service and not seeking treatment until about 2001.  The examiner also indicated that the Veteran did not think that his cervical spine disabilities were related to his left shoulder but, rather, that the disruption of his gait caused by his knee disorders were causing or aggravating his cervical spine disability.

The examiner concluded that it was less likely as not that any cervical spine disorder was either caused by or chronically aggravated by the Veteran's service connected left shoulder instability post-status dislocation and/or his service-connected bilateral knee disabilities.  In his rationale, the examiner initially noted that spondylosis of the cervical spine is caused by aging and no nexus to military service for spondylosis of the cervical spine was found, thus indicating a lack of nexus between the current cervical spine disability and service.

The examiner also noted that Veteran's own account that he did not believe his shoulder disorder was related to the cervical spine disability but also added that there was no mechanism found that could account for causation or aggravation of the spondylosis by the shoulder disability.  The examiner noted that the Veteran did not have constant shoulder symptoms and the shoulder disability resulted in minimal changes in the Veteran's usual functioning and positioning of the body, whereas a causal or aggravation relationship between the neck and shoulder disorders would require a major deformity resulting in marked disruption of the veteran's posture such that it put extraordinary mechanical strains on the neck.  The examiner also noted that if the shoulder disability resulted in a fall or other such injury that seriously damaged the spine, there could be either a causal or aggravation relationship, but found that no such evidence was present.

As to whether the knees caused or aggravated the cervical spine disability, the examiner indicated that there would have to be evidence the knee disorders resulted in major disruption of the gait and posture such that extraordinary mechanical strains were present on the neck.  Because the Veteran's gait was only mildly antalgic and his posture was only mildly abnormal primarily related to loss of the normal curvature of the non-service connected lumbar spine and the Veteran did not require an assistive device such as a cane, the examiner found that there was no knee disorder significant enough to damage the cervical spine.  As with the shoulder, no history of injury as a result of a knee condition is present which would account for causation or aggravation of the spondylosis.

As the October 2014 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinions are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  He gave a better rationale than the prior opinion as to direct service connection by indicating that aging was the more likely cause of the cervical spine spondylosis than the in-service strain.  He also analyzed the possibility of causation and aggravation of the cervical spine disability by both the shoulder and knee disabilities and explained his conclusions based on the fact that that the relatively mild nature of the service connected disorders would make them less likely to cause or aggravate the cervical spine disability.  Notably, while he considered the Veteran's disavowal of a relationship between his shoulder and cervical spine disabilities, he also cited the examination findings and nature of the disorders in rendering his conclusion as to a lack of relationship between these disorders.

The Board must also consider the lay evidence.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to whether his in-service neck injury and sprain caused the current cervical spine disability, or whether the cervical spine disability was caused or aggravated by the service connected shoulder or knee disorders, is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  To the extent that the Veteran is competent to opine on these complex medical questions, the Board finds that the specific, reasoned, and supported opinions of the trained physician who conducted the October 2014 VA examination are of greater probative weight than the general lay assertions of the Veteran while viewing the evidence in total.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left shoulder and bilateral knee disabilities.  The Board has considered its heightened duty to carefully consider the benefit of the doubt doctrine in light of the missing STRs, but given that the evidence preponderates against the claim, that doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left shoulder and bilateral knee disorders, is denied.



____________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


